Citation Nr: 0306635	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  01-07 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.  

3.  Entitlement to Dependents' Educational Assistance under 
38 C.F.R. chapter 35.  

4.  Entitlement to VA death pension benefits.  


ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The servicemember had active duty in January 1996.  The 
appellant is the service member's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


REMAND

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the claimant of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In this case, the file does not reflect that the RO has made 
any attempt to comply with the notification provisions of the 
VCAA.  The Board believes that, under these circumstances and 
in order best to protect the appellant's interests, the case 
should be returned to the RO to permit the RO to notify him 
of the type of evidence that is needed to substantiate his 
claim, to give him an opportunity to submit such evidence, 
and to allow the RO again to consider his claims after 
receiving any additional evidence.  

Therefore, this case is REMANDED to the RO for the following 
actions:

1.  The RO should notify the appellant of 
the type of evidence that would help 
substantiate his claims and should inform 
him what evidence VA will obtain and what 
evidence he is responsible for obtaining.  

2.  Whether or not additional evidence is 
added to the record, the RO should again 
consider the appellant's claims.  If 
action taken remains adverse to the 
appellant, he should be furnished a 
supplemental statement of the case that 
includes the provisions of 38 C.F.R. 
§ 3.159, and he should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to provide the appellant 
with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


